                Case 20-13363-PGH         Doc 15     Filed 03/31/20    Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION
                                  www.flsb.uscourts.gov


In re:                                        :              CHAPTER 11
                                              :
Bullseye Coating And Blasting Corp.           :              CASE NO. 20-13363-PGH
                            Debtor            /


               UNITED STATES TRUSTEE’S MOTION TO DISMISS CASE

         Nancy J. Gargula, United States Trustee for Region 21, pursuant to 11 U.S.C. § 1112(b),

respectfully moves this Court to enter an order dismissing this chapter 11 case and in support

respectfully states as follows:

         1.     Bullseye Coating And Blasting Corp. (the “Debtor”), filed a voluntary, bare bones

petition under chapter 11 of the Bankruptcy Code on March 12, 2020.

         2.     As of the filing of this motion the Debtor has not filed bankruptcy schedules, or

the Case Management Summary as required by the Local Rule 2081-1(B).

         3.     On March 13, 2020, the Office of the United States Trustee sent the Debtor,

through Debtor’s counsel, email correspondence scheduling an Initial Debtor Interview (“IDI”)

for March 31, 2020 at 10:30 a.m., and requesting certain information in accordance with the

United States Trustee Operating Guidelines and Reporting Requirements (the “Guidelines”),

including proof of any type of insurance that may be required of this Debtor. The email stated

that the IDI would not be rescheduled without receipt of all required proofs of insurance.

         4.     On the morning of March 31, 2020, the Debtor failed to attend the IDI and failed

to provide any guideline documents, including all required proof of insurance. The Office of the
                  Case 20-13363-PGH                 Doc 15        Filed 03/31/20         Page 2 of 3




United States attempted to contact Debtor’s counsel but has been unsuccessful as of the time of

filing of this motion. The United States Trustee responded by filing the instant motion.

         5.        The Debtor has not provided any proof of insurance including for property the

Debtor may own, premises it may occupy, or worker’s compensation insurance for employees it

may employ, just to mention a few, or provided the United States Trustee with any of the

Guideline documents requested. Without knowing the nature of the business or operations of this

Debtor, the United States Trustee cannot determine what Guideline documents are necessary.

         6.        Pursuant to 11 U.S.C. § 1112(b)(4)(C), failure to maintain appropriate insurance

that poses a risk to the estate or to the public is sufficient grounds to convert or dismiss the case.

         7.        Pursuant to 11 U.S.C. § 1112(b)(4)(H), failure to timely provide information or

attend meetings reasonably requested by the United States Trustee is sufficient grounds to convert

or dismiss this case.

         8.        The foregoing factors are indicative of the Debtor’s inability to manage its

affairs and effectively maneuver through the reorganization process. There appears an

absence of a reasonable likelihood of rehabilitation and an unlikely ability to effectuate a plan,

and therefore, it is in the best interest of creditors and the estate that this case be dismissed

pursuant to 11 U.S.C. § 1112(b).

         WHEREFORE, the United States Trustee respectfully the entry of an order dismissing

this case, and for any other and further relief that this Court deems just and proper.

         I H E R E B Y CE R T IFY that I am admitted to the Bar of the United States District Court for the Southern District
of Florida and that I am in compliance with all additional qualifications to practice before this Court as set forth in Local
Rule 2090-1(A).

Dated: March 31, 2020.                                   NANCY J. GARGULA
                                                         United States Trustee

                                                         By: /s/ Adisley M. Cortez-Rodriguez
                                                         Adisley M. Cortez-Rodriguez Esq.

                                                             2
              Case 20-13363-PGH          Doc 15      Filed 03/31/20    Page 3 of 3




                                             Florida Bar No. 0091727
                                             Office of the United States Trustee
                                             51 S.W. First Avenue Suite 1204
                                             Miami, FL 33130
                                             Tel: (305) 536.6665
                                             Adisley.M.Cortez-Rodriguez@usdoj.gov




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY on March 31, 2020, a true and correct copy of foregoing was

electronically filed with the Court using the CM/ECF system, which sent notification and was

electronically served on all parties in interest participating in the CM/ECF system:


   •   Peter D Spindel    peterspindel@gmail.com, peterspindelcmecf@gmail.com
   •   James B. Miller    bkcmiami@gmail.com


And by U.S. Mail on parties requiring manual service:

(No manual recipients)



                                                     /s/ Adisley M. Cortez-Rodriguez
                                                     Adisley M. Cortez-Rodriguez




                                                 3
